In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00459-CR

MAX DELASTES HALL, Appellant               §    On Appeal from County Criminal
                                                Court No. 8

                                           §    of Tarrant County (1513680)

V.                                         §    August 26, 2019

                                           §    Opinion by Chief Justice Sudderth

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect the

assessment of $332.10 in court costs. It is ordered that the judgment of the trial court

is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth